                          United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DMSION

 UNITED STATES OF AMERICA ex rel.               §
 TINA HAIGHT                                    §
                                                §
 V.                                             §         CIVIL ACTION NO. 3:16-CV-1975-S
                                                §
 RRSA (COMMERCIAL DIVISION),                    §
 LLC; ROOFING & RESTORATION                     §
 SERVICES OF AMERICA, LLC; RRSA                 §
 COMMERCIAL ROOFING, INC.;                      §
 HAIGHT CONSTRUCTION                            §
 MANAGEMENT SERVICES, INC.;                     §
 COREY S. SANCHEZ; JONR.                        §
 SEYMORE; JENNIFER N. SEYMORE;                  §
 and RONALD SCOTT NICHOLS                       §

                         MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendants RRSA (Commercial

Division), LLC; Roofing & Restoration Services of America, LLC; RRSA Commercial Roofing,

Inc.; Haight Construction Management Services, Inc.; Corey S. Sanchez; Jon R. Seymore; Jennifer

N. Seymore and Ronald Scott Nichols's Motion to Dismiss First Amended Complaint and

Memorandum of Law in Support of Motion to Dismiss ("Motion to Dismiss") [ECF No. 115]. For

the reasons that follow, the Court DENIES the Motion to Dismiss.

                            I.       PROCEDURAL HISTORY

       On July 6, 2016, Relater Tina Haight ("Relater") filed this qui tam action under seal

pursuant to the False Claims Act. Compl. for False Claims Act Violations under 31 U.S.C. § 3729

et seq. ("Complaint") [ECF No. 2]. The United States of America ("Government") declined to

intervene and the Court subsequently lifted the seal on the Complaint and ordered that it be served

on Defendants. Order [ECF No. 21]. As set forth in the Court' s prior Memorandum Opinion and

Order ("Haight I"), Defendant Ronald Scott Nichols and the "RRSA Defendants" separately
moved to dismiss for failure to state a claim and failure to plead fraud with sufficient particularity.

United States ex rel. Haightv. RRSA (Commercial Division), LLC, Civil Action No. 3:16-cv-1975-

S, 2020 WL 6163139 (N.D. Tex. Oct. 20, 2020). The Court granted in part and denied in part the

motions to dismiss, but granted Relator leave to replead. Haight, 2020 WL 6163139, at *9. Relator

subsequently filed an amended complaint. Pl.-Relator Tina Haight's First Am . Compl. for False

Claims Act Violations under 31 U.S·.C. § 3729 et seq. ("Amended Complaint") [ECF No. 104].

                            II.        FACTUAL BACKGROUND

       The details regarding Relator's allegations are described in Haight I and need not be fully

restated. Haight, 2020 WL 6163139. In brief, Relator realleges in the Amended Complaint that

Defendants RRSA (Commercial Division), LLC, Roofing & Restoration Services of America,

LLC, RRSA Commercial Roofing, Inc., Haight Construction Management Services, Inc., Corey

S. Sanchez, Jon R. Seymore, Jennifer N . Seymore, and Ronald Scott Nichols (collectively,

"Defendants") violated the False Claims Act by devising a fraudulent scheme to obtain

Government subcontracting opportunities that are reserved for eligible small businesses under the

Small Business Act ("SBA"). Am. Compl. ,r,r 1-4. Specifically, Relator contends that one or more

Defendants falsely represented that RRSA (Commercial Division), LLC ("RRSA Commercial")

was an eligible small business for the purpose of securing lucrative small business subcontracts,

when, in reality, under the SBA rules and regulations, RRSA Commercial was ineligible because

of its affiliation with other business entities. Id    ,r,r 4, 9.   Pursuant to the scheme, one or more

Defendants allegedly submitted false certifications regarding RRSA Commercial's status as a

small business via the System for Award Management ("SAM") database and in Federal

Acquisition Regulation ("FAR" ) reports, pursued subcontracting opportunities from various

Government contractors- who awarded RRSA Commercial subcontracts despite knowing that

RRSA Commercial was not an eligible small business, and caused such Government contractors


                                                   2
to submit false claims to the Government for payment. See generally id. ,i,i 1-15, 119-20. Relator

also maintains that Corey S. Sanchez, Jon R. Seymore, Jennifer N. Seymore, and Ronald Scott

Nichols paid illegal kickbacks to one or more Government contractors to ensure RRSA

Commercial received subcontracts, in violation of the Anti-Kickback Act. Id. ,i 5. According to

Relator, the Government paid "tens of millions of dollars" for work performed pursuant to the

scheme, which diverted funds the Government intended to be paid to legitimate small businesses

and deprived legitimate small businesses of subcontracting opportunities. See id. ,i,i 11, 280, 284-

85,293.

       Based on these allegations, Relator avers that one or more Defendants knowingly submitted

or caused to be submitted false claims for payment to the Government, in violation of 31 U.S.C.

§ 3729(a)(l)(A); knowingly used false records or statements to get false claims paid by the

Government, in violation of 31 U.S.C. § 3729(a)(l)(B); and knowingly conspired to make such

claims or statements, in violation of31 U.S.C. § 3729(a)(l)(C). 1 See id. ,i,i 287-99.

       Defendants move to dismiss all claims pursuant to Federal Rule of Civil Procedure

12(b)(l), asserting for the first time that Relater does not have standing to pursue her claims

because she purportedly signed a settlement agreement prior to filing the instant qui tam action,

releasing "any and 'all claims related to the matters therein settled," which Defendants argue

encompasses Relator's qui tam claims. See Mot. to Dismiss 1-3. Alternatively, Defendants move

to dismiss pursuant to Federal Rule of Procedure 12(b)(6). See id. 1, 10. The Motion to Dismiss

is fully briefed and pending before the Court. The Government filed a statement of interest, United

States of America's Statement of Interest ("Statement of Interest") [ECF No. 143 ], to which the




1The Court notes that Relater pleads Counts 1 and 2 against all Defendants, except for Haight Construction
Management Seivices, Inc., and Count 3 against all Defendants. Am Compl. ,i,i 287-99.


                                                    3
Defendants replied, Defs.' Reply to Pl. United States of America's Statement of Interest [ECF No.

146].

                               III.         LEGAL STANDARD

                                       A.     Rule 12(b)(l)

        Federal Rule of Civil Procedure 12(b)(l) requires a court to dismiss a claim if the court

does not have subject matter jurisdiction over the dispute. FED. R CIV. PROC . 12(b)(l); Stockman

v. Fed Election Comm 'n, 138 F.3d 144, 151 (5th Cir. 1998). Standing is a component of subject

matter jurisdiction and is properly raised by a motion to dismiss under Rule 12(b)(1 ). See Hollis

v. Lynch, 121 F. Supp. 3d 617, 626 (N.D. Tex. 2015) (noting that "whether a party has proper

standing is a question of subject matter jurisdiction" (citing Cobb v. Cent. States, 461 F.3d 632,

635 (5th Cir. 2006))).

        A party can challenge subject matter jurisdiction by making a "facial attack" or a "factual

attack." See Paterson v. Weinberger, 644 F.2d 521 , 523 (5th Cir. 1981). A facial attack is based

solely on the pleadings and the Court must examine the sufficiency of the allegations in the

complaint, which are presumed to be true. See id If the jurisdictional allegations are sufficient,

the complaint stands.    Id.   A factual attack, by contrast, challenges the factual allegations

underlying the assertion of jurisdiction and the court may consider matters outside the pleadings,

such as affidavits, testimony, or other evidentiary materials. Menchaca v. Chrysler Credit Corp. ,

613 F.2d 507, 511 (5th Cir. 1980) (citation omitted); Williamson v. Tucker, 645 F.2d 404, 413 (5th

Cir. 1981). When a defendant mounts a factual attack, the presumption of truthfulness does not

attach to plaintiff's allegations and the court is free to weigh the evidence to determine whether

the court has subject matter jurisdiction. See Williamson, 645 F.2d at 412-13 (citation omitted).

To defeat a factual attack, a plaintiff must prove the existence of subject matter jurisdiction by a




                                                 4
preponderance of the evidence. Irwin v. Veterans Admin, 874 F.2d 1092, 1096 (5th Cir. 1989)

(citation omitted).

                                        B.        Rule 12(b)(6)

        To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead "enough facts to state a claim to relief that is plausible on its face. " Bell At/.

Corp. v. Twombly, 550 U.S . 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738,

742 (5th Cir. 2008). To meet this "facial plausibility" standard, a plaintiff must plead ''factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009). The court must accept well-

pleaded facts as true and view them in the light most favorable to the plaintiff. Sonnier v. State

Farm Mut. Auto. Ins., 509 F.3d 673, 675 (5th Cir. 2007). At the motion to dismiss stage, the court

does not evaluate the plaintiffs likelihood of success. It only determines whether the plaintiff has

stated a claim upon which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293

(5th Cir. 1977).

                                     IV.          ANALYSIS

                                             A.     Standing

        Defendants have mounted a factual attack to this Court's subject matter jurisdiction by

submitting evidence that Relator lacks standing because she allegedly executed an agreement

releasing her qui tam claims. See Mot. to Dismiss 5-7. Relater is the widow of Grady Martin

Haight ("Haight") who passed away on March 27, 2014. See id. at 2; Resp. 1. During his lifetime,

Haight established, built, and operated RRSA Commercial, Roofing & Restoration Service of

America, LLC, RRSA Commercial Roofing, Inc., and Haight Construction Management Services,

Inc. (collectively, "Business Defendants"). Mot. to Dismiss 1-2; Resp. 1-2. The parties dispute

what happened next, which is the subject of other lawsuits. Resp. 2.             After Haight's death,


                                                    5
Defendants assert that Relator acquired an ownership interest in the Business Defendants. Mot. to

Dismiss 2. Defendants contend that disputes subsequently arose between Relator and the Business

Defendants' management. Id. As a result, Defendants allege Relator sold her interest in the

Business Defendants to Corey S. Sanchez. Id.

        Defendants have presented two agreements that allegedly document the sale and settlement

of disputes. Id. at 2. The first is a Settlement and Mutual Release Agreement ("Settlement

Agreement"), dated June 6, 2014, by and between Tina L. Haight, in her individual and

representative capacities, as Seller, and Corey Sanchez, Jennifer Haight Seymore, and Jon

Seymore, as Buyers. App'x to Defs.' Mot. to Dismiss First Am. Comp!., Ex. A [ECF No. 116].

The second is an Equity Purchase Agreement ("Purchase Agreement"), dated June 6, 2014, by and

between Tina L. Haight, in her individual and representative capacities, as Seller, and Corey

Sanchez, as Buyer. Id., Ex. B. According to Defendants, the Settlement Agreement contains a

broad release pursuant to which, inter alia, Relator agreed to release the Defendants "from all

claims related to the operation of the Business Defendants" ("Release").2 Mot. to Dismiss 2.

Defendants contend that the Release is sufficiently broad to encompass Relator's qui tam claims

and, consequently, Relator lacks standing because she supposedly bargained away her right to

bring the instant action.3 See id at 1-2, 5, 7.

        In opposition, Relator asserts that the Settlement Agreement and Purchase Agreement

(collectively, "Agreements") are not enforceable for several reasons. First, Relator claims she did



2The Court notes that Defendant Ronald Scott Nichols is not a party to the Settlement Agreement or Purchase
Agreement.

3 Defendants assert that on "multiple occasions, the Settlement Agreement has been upheld as valid and enforceable

by Texas Courts." Mot. to Dismiss 1. The single case Defendants cite, however, addresses the enforceability of the
Settlement Agreement solely with respect to the appellees in that case, who are not Defendants in this case, and does
not consider whether the Settlement Agreement bars Relator's qui tam claims. See Haight v. Kaley Jessen PC, LLO,
No. 10-18-00057-CV, 2019 WL 2479953, at *l, *3-4 (Tex. App. - Waco June 12, 2019, pet. denied).


                                                         6
not assent to the terms of the Agreements because she maintains she signed "naked, undated

signature pages" that were subsequently affixed to the Agreements. Pl.-Relator Tina Haight's

Resp. to Defs.' Mot. to Dismiss First Am. Com pl. ("Response") 2 [ECF No. 132]. Second, Relator

asserts that parties cannot prospectively release claims for intentional torts, including qui tam

claims. Id at 12. Third, even if the Agreements are enforceable, Relator argues that the Release

only pertains to retrospective conduct that was discussed and negotiated, not future claims such as

the qui tam claims, which Relator claims she discovered after the date the Agreements were

allegedly executed. See id. at 2, 11. Finally, Relater argues that enforcing the Release would be

contrary to public policy. Id at 5-11. The Court agrees that the Release is not enforceable on

public policy grounds and, therefore, need not determine Relator' s remaining arguments. See

United States ex rel. Green v. Northrop Corp. , 59 F .3d 953, 957 (9th Cir. 1995) (assuming for

purposes of analysis that prefiling release encompassed relator' s qui tam claims, but holding that

release was nonetheless unenforceable because it would impermissibly impair a substantial public

policy); United States ex rel. Ladas v. Exe/is, Inc., 824 F.3d 16, 23 (2d Cir. 2016) (same).

                         (1)       Enforceability ofPrejiling Release

       Under the plain language of the False Claims Act ("FCA"), a qui tam relator may not

unilaterally enter into an enforceable settlement agreement or release after filing an FCA action.

See 31 U.S.C. § 3730(b)(l) ("The action may be dismissed only if the court and the Attorney

General give written consent to the dismissal and their reasons for consenting."); United States ex

rel. Longhi, 575 F.3d 458, 474-75 (5th Cir. 2009) (affirming district court's refusal to enforce a

postfiling release and indemnification on the grounds that the plain language of the FCA prohibits

dismissal without the court' s and Attorney General 's consent and the interest in enforcing the

release and indemnification·were outweighed by public policy concerns). The FCA, however, is

silent as to the enforceability of a prefiling release. Green, 59 F.3d at 959.


                                                  7
       Although the Fifth Circuit has not yet considered the enforceability of a prefiling release,

circuit courts that have considered the issue have applied the balancing test first articulated by the

Ninth Circuit in Green and United States ex rel Hall v. Teledyne Wah Chang Albany, 104 F .3d 230

(9th Cir. 1997). United States ex rel. Ritchie v. LockheedMartin Corp., 558 F.3d 1161 (10th Cir.

2009); United States ex rel. Radcliffe v. Purdue PharmaL.P., 600 F .3d 319 (4th Cir. 2010); Ladas,

824 F.3d 16. Similarly, at least one district court within the Fifth Circuit has applied this balancing

test to determine whether a release may bar a later-filed qui tam action. United States ex rel.

Jackson v. Univ. of N. Tex., Case No. 4:13-cv-734, 2016 WL 369693 (E.D. Tex. Feb. 1, 2016).

Given the lack of Fifth Circuit precedent, the Court will apply the Green and Hall balancing test

considering its widespread adoption among the circuits. See, e.g., Ladas, 824 F.3d at 23 (noting

courts have widely applied the framework reflected in Green and Harl) ; Radcliffe, 600 F .3d at 329

(observing that most courts considering the enforceability of prefiling releases apply the analytical

framework established in Green and Hall) .

       In Green, the Ninth Circuit considered whether the release of a qui tam claim, entered into

without the Government's knowledge or consent, and prior to the filing of the qui tam action, was

enforceable. Green, 59 F.3d at 956. To make this determination, the Ninth Circuit established a

balancing test derived from the Supreme Court's decision in Town ofNewton v. Rumery, 480 U.S.

386 (1987). Id at 958. Under the balancing test, the Ninth Circuit analyzed whether the interest

in enforcing the release was outweighed in the circumstances by a public policy harmed by

enforcing the release. Id at 958, 962 (citing Rumery, 480 U.S. at 392). The Ninth Circuit

concluded that enforcement of the prefiling release would "impair a substantial public interest"

because the release "would threaten to nullify" the "central purpose of the qui tam provisions of




                                                   8
the FCA"-to incentivize insiders privy to fraud on the Government to "blow the whistle on

crime." Id at 963 (citations omitted).

       Crucial to the Ninth Circuit's analysis was the fact that the Government only learned of the

fraud allegations "because ofthefilingofthe qui tam complaint." Id at 966 (emphasis in original).

Given that a successful relator will receive at most 30 percent of the recovery, if prefiling releases

were enforceable, "a rational relator would be willing to accept a substantially smaller amount to

settle the claim immediately than to preserve the right to eventually file a qui tam action in which

the government would retain the lion's share of the proceeds." Id at 965-66. As a result, relators

would be incentivized to settle before filing a qui tam action and the Government would likely

never learn of the fraud, eviscerating the incentives created by the qui tam provisions of the FCA.

See id at 965; see also id. (emphasis in original) ("Accordingly, when we consider, as we do here,

a release of a claim in the prefiling period, it is clear that our focus must be on what impact the

release will have on the incentive effect Congress intended to create and the importance of that

incentive effect in achieving the FCA's goals of detecting and deterring fraud on the

government."). For these reasons, the Ninth Circuit held that prefiling releases, when entered into

without the Government's knowledge or consent, cannot be enforced to bar a subsequent qui tam

claim. Id at 969.

        In Hall, however, the Ninth Circuit held that a prefiling release was enforceable because,

m contrast to Green, the Government had full knowledge of the relator's claims and had

investigated them before the parties executed the release. 104 F .3d at 231. Unlike the factual

circumstances in Green, Hall voiced concerns to his employer that their nuclear manufacturing

process was faulty and the employer informed the Nuclear Regulatory Commission of Hall 's

concerns and the steps it was taking to demonstrate the adequacy of the process. Id. at 231. Hall




                                                  9
also filed his own complaint with the Nuclear Regulatory Commission. Id After being terminated,

Hall filed suit in state court, the parties settled, and Hall executed a broadly worded release .. Id at

232. After the release was executed, Hall filed a qui tam action. Id In these circumstances, the

Ninth Circuit held that the release was enforceable because the concerns that led the Ninth Circuit

to deny enforcement in Green (i.e., the fact that the Government had not been aware of Green ' s

allegations at the time the release was executed) were not present. Id. at 232-33. Because the

Government in Hall had been aware of the allegations due, in part, to the employer' s self-reporting,

the public interest in having information brought forward that the Government could not otherwise

obtain was not implicated. Id. at 233. Thus, under this set of facts, there were no federal concerns

that would justify overriding the general policy favoring settlement of disputes. Id.; see also

Radcliffe, 600 F.3d at 323, 333 (finding prefiling release was enforceable when the Government

had already been investigating relator' s allegations in the years prior to the date relator signed a

release and filed a qui tam suit).

        Applying this framework, the Court finds that Relator' s case is akin to the factual

circumstances in Green. Assuming, arguendo, that the Release is enforceable and encompasses

Relator's qui tam claims, it is undisputed that the Government did not know about Relator's fraud

allegations at the time the Release was supposedly executed on June 6, 2014. See Statement of

Interest 6-7; Resp. 8. According to Relator' s declaration, Relator did not learn of the small

business scheme until over a year after the date of the Release. App. to Pl.-Relator Tina Haight's

Resp. to Defs.' Mot. to Dismiss First Am. Compl., Ex. A (Declaration of Tina Haight) i1 9 [ECF

No. 133] ("Over a year after the date of the Release, I learned of the small business scheme at the

center of this action. Specifically, after the return of Mr. Haight's cell phone from the police

department investigating his death, I found evidence of fraud on the United States that, upon




                                                   10
further investigation, was ongoing.").     Relator's assertions are supported by a declaration

submitted by her prior counsel and the Government's Statement of Interest. See id., Ex. C

(Declaration of Andrew M. Miller) ,i,i 2-5 (stating he was retained in January 2016 to represent

Relator in a potential qui tam action, he first informed the Government on or about January 28,

2016, that he was investigating a potential qui tam claim on behalf ofRelator, and he submitted a

Disclosure Statement to the Government on June 30, 2016, shortly before filing the qui tam

complaint); see also Statement of Interest 7 (stating that there was no existing investigation of the

alleged fraud at the time the Government began communicating with Relater's counsel and that

the Government did not have the opportunity to investigate Relator's claims until Relater provided

her Disclosure Statement on June 30, 2016). Because it is undisputed that the Government was

not aware of the alleged fraud at the time Relator allegedly executed the Release, the Court finds

it would be contrary to well-established public policy to enforce the Release for the purpose of

barring Relator's qui tam claims. See Hall, 104 F.3d at 233 ("Our refusal to enforce the release in

Green turned on the public interest in learning about claims of government contractor fraud, and

upon the fact that in that case, the government had not been aware of Green's allegations at the

time of the settlement release."); see also Ladas, 824 F.3d at 24 (holding prefiling release was

unenforceable as a matter of public policy because the record indicated that the Government did

not have sufficient knowledge of fraud allegations at the time the release was executed).

                 (2)        Defendants' Arguments Supporting Enforcement

       Defendants assert that enforcing the Release in this case would not be contrary to public

policy. Defendants cite a District of Columbia Circuit case for the general proposition that the

FCA' s incentives to encourage whistleblowing is balanced against the need to discourage

"opportunistic plaintiffs," and argue that Relator "falls squarely within the category of

opportunistic plaintiffs." Mot. to Dismiss 8 (citing United States ex rel. Springfield Terminal Ry.


                                                 11
Co. v. Quinn, 14 F .3d 645, 649 (D.C. Cir. 1994)). Without citing any additional authority,

Defendants categorize Relator as an "opportunistic plaintiff' because she had access to and

knowledge of the facts giving rise to her qui tam claims, sold her interest in the Business

Defendants for substantial benefits, and then took advantage of her position as a prior owner with

access to confidential and proprietary information and filed the instant qui tam action.            Id

Defendants also assert that the cases in which courts refuse to enforce a prefiling release in

violation of public policy represent "instances where a company is trying to silence a departing

employee who is aware of fraud on the government." Id (citations omitted). Because Relatorwas

a prior owner and not an employee, Defendants argue that the Release should be enforced because

the "qui tam provisions are not meant to protect someone like the Relator, who instead of coming

forward with knowledge of the alleged fraud, took advantage of the opportunity to profit in an

amount more than $30 million." Id at 9. Finally, in reply to Plaintiffs Response, Defendants also

assert that Plaintiff "would have been the defendant in the qui tam suit but for the release" and

argue that the "public interest should not be taken so far as to permit a would-be defendant to tum

into a qui tam relator." Defs. ' Reply in Supp. of Mot. to Dismiss First Am . Compl. 8 ("Reply")

[ECF No. 140].

        These arguments are meritless. First, as explained in the District of Columbia Circuit case

cited by Defendants, Congress amended the FCA in 1986 to strike a balance between discouraging

"opportunistic plaintiffs" and encouraging legitimate citizen enforcement actions . See Springfield

Terminal Ry. Co., 13 F.3d at 351-53. To achieve this balance, Congress enacted the " original

source" exception, which prohibits qui tam suits based on publicly disclosed information unless

the qui tam relator is the original source of the information. Id. (citing 31 U. S. C. § 3730(e)(4)(A)).

In this context, an " opportunistic plaintiff' refers to someone who brings a qui tam lawsuit based




                                                  12
on publicly disclosed information. See id at 351 (citations omitted) (noting that Congress has

sought to discourage "opportunistic plaintiffs who have no significant information to contribute of

their own," as exemplified by the " notorious plaintiff who copied the information on which his qui

tam suit was based from the government's own criminal indictment"); see also United States ex

rel. Branch Consultants v. Allstate Ins. Co., 560 F.3d 371 , 376 (5th Cir. 2009) (citations omitted)

( emphasis added) ("The history of the FCA's qui tam provisions demonstrates repeated attempts

by Congress to balance two competing policy goals. On the one hand, the provisions seek to

encourage whistleblowers with genuinely valuable information to act as private attorneys general

in bringing suits for the common good. On the other hand, the provisions seek to discourage

opportunistic plaintiffs from filing parasitic lawsuits that merely f eed offprevious disclosures of

fraud.") .

        Defendants do not claim that Relater brought the instant suit based on publicly disclosed

information. In fact, they acknowledge that Relator was a prior owner of the Business Defendants

with inside information. See Mot. to Dismiss 8. To the extent Defendants argue that Relater

should be considered an "opportunistic plaintiff' because she sold her interest in the Business

Defendants, profited from the sale, and subsequently filed a qui tam suit, such argument fails

because it is unsupported by case law and the FCA' s policy objective to encourage insiders privy

to fraud on the Government to come forward . See Green, 59 F.3d at 963 (cleaned up) ("It is

commonly recognized that the central purpose of the qui tam provisions of the FCA is to set up

incentives to supplement government enforcement of the Act by encouraging insiders privy to

fraud on the government to blow the whistle on the crime.").

        Second, Defendants' attempt to distinguish Green and its progeny from the facts in this

case on the basis that Relator was a prior owner and not an employee is unconvincing. Although




                                                 13
it is true that many of these cases involve a former employee who signed a prefiling release with

a former employer, Defendants cite no authority suggesting that the holding in Green is limited to

the employee/employer context. To the contrary, the Ninth Circuit stated clearly that its holding

in Green hinged on the fact that, like here, the Government had no knowledge of the alleged fraud

at the time the release was executed. Hall, 104 F.3d at 233. Thus, the focus of the Green and Hall

inquiry is whether enforcement of a prefiling release would undermine the Government's ability

to learn of fraud, not the relator' s status as a former employee.4 See id

         Finally, Defendants' assertion that the Court should not allow a " would-be defendant to

turn into a qui tam relator'' also lacks merit. Reply 8. Defendants fail to offer any facts or legal

theory explaining why Relater is a "would-be defendant." Defendants do not accuse Relater of

knowingly participating in the alleged fraudulent scheme and there is no evidence in the record

suggesting that Relator had any involvement in the operation of the Business Defendants during

the time period addressed in the Amended Complaint. According to Relater, she filed for divorce

from Haight in 2009 and was not involved in the operation of the Business Defendants after filing

for divorce, see Deel. of Tina Haight 1~ 3-4, which Defendants do not dispute. Moreover, even if

Relator was involved in the alleged fraudulent scheme or profited from the alleged fraudulent

scheme by virtue of being an owner of the Business Defendants during the relevant time period,




4
  Defendants also cite a bankruptcy case for the proposition that courts have declined to follow Green in other contexts.
Mot. to Dismiss 3 (citing United States ex rel. Gebert v. Transp. Admin. Servs., 260 F.3d 909, 917, 919 (8th Cir.
2001)). In Gebert, the Eighth Circuit upheld a prefiling release under principles of standing, settlement and release,
and judicial estoppel, but the Eighth Circuit explicitly limited its holding to the unique circumstances present in the
bankruptcy conte"-1 in which the Eighth Circuit found that the policy concerns articulated in Green were not
implicated. 260 F.3d at 916-17, 919 ("the unique context of this case will have an exceedingly narrow application").



                                                           14
Defendants cite no authority supporting their argument that the Court should enforce the Release

ori this basis. 5

         Accordingly, because it is undisputed that the Government did not know about Defendants'

alleged fraud at the time the Release was executed, the Court finds that the public interest in

permitting this case to go forward outweighs the public interest in enforcing the Release. Green,

59 F .3d at 966, 969. The Court, therefore, finds that Relater has standing to bring the instant qui

tam suit and denies the Motion to Dismiss on this basis.

                                      B.       Failure to State a Claim

         At the conclusion of their Motion to Dismiss, Defendants assert in one paragraph that even

ifRelator has standing, Relator's allegation that Defendants made false statements on Government

reporting systems (i.e., false certifications allegedly made in FAR reports and other certifications

submitted via the SAM database) do not support an FCA violation. See Mot. to Dismiss 10.

Defendants do not develop this argument, do not address the full scope of allegations made in the

Amended Complaint, and do not cite any relevant authority . Id In her Response, Relater refutes

this argument, asserting that false certifications to the Government do, in fact, support an FCA

violation because the SAM.gov website and FAR reports expressly warn that by submitting a

certification, an individual attests to the accuracy of such certification and may be subject to civil

liability under the FCA. Resp. 13-14. Defendants appear to abandon their failure to state a claim

argument because they do not address Relator's rebuttal in their Reply. See JP Morgan Chase

Bank, NA. v. Wolfe, Civil Action No. 4 :06-CV-240-Y, 2006 WL 8438501 , at *2 n.l (N.D. Tex.




5
  The Court also dismisses this argument because it was made for the first time in Defendants ' Reply and was not
responsive to anything raised by Relator in her Response. See United States v. Jackson, 426 F.3d 301 , 304 n.2 (5th
Cir. 2005) (citation omitted) (explaining that arguments raised for the first time in a reply are generally waived).


                                                        15
Aug. 17, 2006) (deeming defendant's failure to respond to plaintiff's argument made in response

to motion to dismiss as a concession as to the argument's persuasiveness).

       Moreover, the Court already addressed Relator's allegations regarding Defendants' false

certifications on Government reporting systems in Haight I. Haight, 2020 WL 6163139. The

Court clearly identified the claims against each Defendant that survived and gave Relator leave to

replead with respect to the claims and parties that were dismissed. Id., at *9. Thus, Defendants

must specify as to those claims and parties that were previously dismissed why the allegations set

forth in the Amended Complaint are supposedly insufficient to state a claim. Absent a change in

controlling authority, the Court will not revisit the merits of Haight I with regard to the claims and

parties that survived.   Accordingly, Defendants' undeveloped argument that Relator has not

alleged sufficient facts to state a claim fails. See Nichols v. Enterasys Networks, Inc. , 495 F.3d

185, 190 (5th Cir. 2007) (citation omitted) (holding that an issue was inadequately briefed and

therefore waived where the party failed to provide "any legal argument beyond bare assertions");

United States v. Stalnaker, 571 F.3d 428, 440 (5th Cir. 2009) (citations omitted) (concluding that

undeveloped arguments lacking citations to relevant law were waived for inadequate briefing).

The Court, therefore, denies the Motion to Dismiss on this basis.

                                   V.         CONCLUSION

       For the reasons discussed above, the Court DENIES Defendants RRSA (Commercial

Division), LLC; Roofing & Restoration Services of America, LLC; RRSA Commercial Roofing,

Inc.; Haight Construction Management Services, Inc.; Corey S. Sanchez; Jon R. Seymore; Jennifer

N . Seymore and Ronald Scott Nichols's Motion to Dismiss First Amended Complaint and

Memorandum of Law in Support of Motion to Dismiss [ECF No. 115].




                                                  16
SO ORDERED.

SIGNED April 30, 2021.




                              KAREN GREN SCHOLER
                              UNITED STATES DISTRICT JUDGE




                         17
